Cite as 2017 Ark. 209


                 SUPREME COURT OF ARKANSAS
                                       No.   CR-17-277


                                                Opinion Delivered JUNE 1, 2017

DON MICHAEL COX                PRO SE MOTION FOR BELATED
                    PETITIONER APPEAL AND RULE ON CLERK
                               AND MOTION FOR
V.                             APPOINTMENT OF COUNSEL
                               [PULASKI COUNTY CIRCUIT
 STATE OF ARKANSAS             COURT, NO. 60CR-14-2219]
                   RESPONDENT
                               HONORABLE JAMES LEON
                               JOHNSON, JUDGE


                                                MOTION FOR BELATED APPEAL
                                                AND RULE ON CLERK TREATED
                                                AS MOTION FOR BELATED
                                                APPEAL AND GRANTED; IN
                                                FORMA PAUPERIS STATUS
                                                GRANTED; WRIT OF
                                                CERTIORARI TO BE FILED
                                                WITHIN FOURTEEN DAYS;
                                                MOTION FOR COUNSEL MOOT.


                       SHAWN A. WOMACK, Associate Justice

        Petitioner Don Michael Cox filed in this court a pro se motion for belated appeal

 and rule on clerk. He later filed a pro se motion for appointment of counsel to represent

 him in this court on the motion. Cox seeks to appeal a judgment entered September 16,

 2016, that reflects Cox’s conviction on ten counts of distribution, possession, or viewing of

 matter depicting sexually explicit conduct involving a child. The judgment indicates that

 Cox entered a guilty plea and was sentenced by a jury to thirty-six months’ imprisonment

 for each of the ten counts, with four of the counts to run consecutively, for an aggregate
                                   Cite as 2017 Ark. 209

sentence of 144 months’ incarceration. Cox filed a pro se notice of appeal on October 28,

2016, and on November 1, 2016, his retained attorney, Stuart Vess, filed a motion to be

relieved. There is no order in the record lodged with the instant motion effective to grant

Vess’s motion to be relieved.

       When the record was tendered to this court, our clerk declined to lodge it because

the notice of appeal was not timely. Under Arkansas Rule of Appellate Procedure–Criminal

2(a) (2016), Cox was required to file his notice of appeal within thirty days of the date of

the entry of the judgment, or no later than October 16, 2016. If the notice of appeal was

filed late, a motion to proceed with the appeal is properly treated as one for belated appeal.

Davis v. State, 2016 Ark. 47, 481 S.W.3d 764 (per curiam).

       In his pro se motion, Cox alleges that he advised counsel that he wished to appeal

before the sentencing order was entered, that he could not pay the additional compensation

his attorney required for an appeal, that his notice of appeal was mailed to the circuit clerk

in a timely fashion and should have been filed by the clerk before the deadline, and that any

error that may have occurred concerning the notice’s delivery to the wrong court was

clerical error and not an indication that he did not wish to appeal. Cox attached to the

motion an affidavit in support of a request to proceed in forma pauperis. The record does

not reflect that Cox’s notice of appeal included a notarized statement as required under Rule

2(b)(3) so that the notice would be deemed filed as of the date it was deposited in the

detention facility’s legal mail system, but the postmark on the envelope contained in the

record indicates that the notice was posted on October 6, 2016, well before the expiration

of the deadline for filing.

                                              2
                                     Cite as 2017 Ark. 209

        In his motion to be relieved in the trial court, Vess disputed the allegation that he

was advised of Cox’s desire to appeal. Because Cox is entitled to a direct appeal for the

sentencing phase of his trial, we grant the motion without regard to whether Cox timely

notified his attorney of his desire to appeal. See Davis v. State, 2016 Ark. 366 (per curiam)

(holding that, although a defendant may waive his right to appeal by failing to inform

counsel of his desire to appeal within the time for filing a notice of appeal, when counsel

had not been relieved and the defendant is entitled to a direct appeal as a matter of right,

the motion for belated appeal should be granted).

        The record does not reflect that Cox entered a conditional plea, and our rules of

appellate procedure generally do not allow an appeal of a guilty plea. Ark. R. App. P.–

Crim. 1(a) (2016). However, an appeal may be taken after a guilty plea when it alleges

evidentiary errors which arose after the plea and during the sentencing phase. Johnson v.

State, 2010 Ark. 63. Cox is therefore entitled to a direct appeal of his sentencing hearing

only.

        Although the partial record before this court includes a transcript of a posttrial hearing

that indicates that the trial court granted counsel’s motion to be relieved, the record, as

stated, does not contain a written order relieving counsel from his responsibility to represent

Cox on appeal. Under Arkansas Supreme Court Administrative Order 2(b)(2), an oral order

announced from the bench does not become effective until reduced to writing and filed of

record. Carr v. Nance, 2010 Ark. 25.

        Our clerk is directed to lodge the partial record. Although the motion before us was

filed by Cox pro se, Vess remains attorney of record, and the appeal is to be docketed

                                                3
                                    Cite as 2017 Ark. 209

reflecting as much. See Davis, 2016 Ark. 366, at 1 (noting that Arkansas Rule of Appellate

Procedure–Criminal 16 provides in pertinent part that trial counsel, whether retained or

court appointed, shall continue to represent a convicted defendant throughout any appeal,

unless permitted by the trial court or the appellate court to withdraw in the interest of justice

or for other sufficient cause). As we grant the motion to proceed with the appeal and Cox

is represented on appeal, his pro se motion for appointment of counsel is moot.

       The State has not contested Cox’s request to proceed as a pauper, and we accordingly

grant in forma pauperis status to Cox. Because Vess is attorney of record, he is responsible

for proceeding with the appeal as counsel.1 Counsel Vess is directed to file an appropriate

petition for writ of certiorari to complete the record lodged for the appeal within fourteen

days from the date of this order. When the supplemental record is received, our clerk will

set the briefing schedule for the appeal.

       Motion for belated appeal and rule on clerk treated as motion for belated appeal and

granted; in forma pauperis status granted; writ of certiorari to be filed within fourteen days;

motion for appointment of counsel moot.




       1
          If Mr. Vess would seek appointment as counsel by this court so that he may be
eligible to file a motion for fees in the matter, he should file an appropriate motion making
that request promptly.
                                               4